Citation Nr: 0104255	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of the thoracic spine, 
T11-T12.

3.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to August 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Board notes that at his June 1999 RO hearing, 
the veteran indicated that he also disagreed with the 
evaluation assigned for his compression fracture of the 
lumbar spine, L1.  (Transcript (T.) at 8).  The Hearing 
Officer concluded that the veteran had not stated his 
disagreement with the assigned evaluation in his notice of 
disagreement, which had been received by the RO in December 
1998.  Id.  The veteran stated that a mistake had been made, 
as he had disagreed with this evaluation.  Id.  The Hearing 
Officer noted that more than one year had lapsed since the 
original rating decision, which was the basis of the present 
appeal.  Id.  However, if the veteran wished to reopen his 
claim for an increased evaluation, he could.  Id.  A review 
of the file reflects that the veteran stated in his December 
1998 notice of disagreement that he "disagree[d] with your 
rating decision of 2-4-98."  This decision included 
consideration of the issue of entitlement to an increased 
rating for a lumbar spine disability.  Although he did not 
specifically address the evaluation assigned for the lumbar 
spine (versus the thoracic spine evaluation) in his December 
1998 statement, he did indicate general disagreement with the 
rating action itself.  Moreover, the RO did not issue an SOC 
until January 1999, at which time the veteran clearly 
responded with a substantive appeal which referred to 
disagreement with the "back" disability rating, without 
clarifying whether he meant the thoracic or lumbar spine.  
Given that the VA must liberally construe the veteran's 
statements with regard to whether they constitute an NOD, or, 
in the alternative, that he initiated a claim for an increase 
at his hearing, it appears that the veteran is pursuing a 
claim for an increased rating for the lumbar spine 
disability.  Accordingly, this matter is referred to the RO 
for clarification and further development, as warranted.

Service connection for a compression fracture of the thoracic 
spine, T11-T12, and for right knee impairment was granted in 
a February 1981 rating decision, and a 10 percent evaluation 
and a noncompensable evaluation were assigned, respectively.  
In October 1996, the RO received the veteran's claim for 
increased evaluations, which it granted, in part, in a 
February 1998 rating decision.  The veteran's disability 
rating for his residuals of a compression fracture of the 
thoracic spine was increased to 20 percent, but the RO 
confirmed and continued a noncompensable evaluation for the 
veteran's right knee disability.  The veteran then filed this 
appeal.  During the pendency of this appeal, in a May 2000 
rating decision, the RO increased the veteran's disability 
rating for his right knee to 20 percent, effective from the 
date of claim for increase.  Twenty-percent evaluations 
remain in effect for both disabilities and are the subject of 
this appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

With respect to the issue of entitlement to service 
connection for bilateral pes planus, a review of the 
veteran's service medical records shows that flatfeet were 
noted upon the veteran's entrance examination.  The veteran's 
service medical records also reflect the veteran's complaints 
of foot problems in July and August 1974 and indicate that he 
was in Ranger training.  The veteran's separation examination 
is not of record.  To date, the RO has not submitted a 
request for service medical records to the National Personnel 
Records Center (NPRC), in connection with this claim.  
Rather, NPRC was contacted once, in connection with the 
veteran's initial claim for benefits, which was filed prior 
to his separation from service.  The RO must attempt to 
obtain the veteran's complete service medical records, if 
available.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).
Additionally, as to post-service medical records pertaining 
to the veteran's feet, review of the veteran's claims file 
shows that the veteran executed an authorization for release 
of records as to treatment received from Dr. A. L.  In turn, 
the RO requested the veteran's treatment records.  In 
response, Dr. A. L. returned the authorization with a 
statement attached as to the veteran's condition of his feet, 
but he did not submit any treatment records.  While the 
statement from Dr. A. L. is indeed probative of the condition 
of the veteran's feet, it does not serve as a substitute for 
the actual treatment records.  As such, the RO should again 
request the veteran's treatment records, stressing the 
importance of the actual records themselves.

Moreover, given that the veteran's bilateral pes planus 
preexisted service and that entitlement to service connection 
in this instance requires a showing of aggravation, the Board 
finds a reasonable possibility that VA's newly-defined duty 
to assist the veteran would aid in substantiation of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).
With respect to evaluation of both the veteran's residuals of 
compression fractures of the thoracic spine, T11-T12, and his 
right knee disability, the Board notes that the veteran's 
service representative, in the January 2001 Written Brief 
Presentation, asserted that the March 2000 VA joints 
examination, which had been ordered by the Hearing Officer, 
was inadequate, as there was no indication that the claims 
file had been reviewed.  The Board's current review of the 
March 2000 VA examination also fails to find a notation that 
the claims file was reviewed, although that had been 
indicated in the RO's request for an examination.  As such, 
the Board finds that another VA examination must be scheduled 
and conducted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, in light of the above, the issues of entitlement 
to service connection for bilateral pes planus; entitlement 
to an evaluation in excess of 20 percent for residuals of a 
compression fracture of the thoracic spine, T11-T12; and 
entitlement to an evaluation in excess of 20 percent for a 
right knee disability will not be decided, pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's bilateral pes planus 
or his service-connected disabilities, 
should be obtained and incorporated into 
the veteran's claims file.  This should 
include the treatment records from Dr. A. 
L.

2.  The RO should request from NPRC a 
complete copy of the veteran's service 
medical records.  The RO must document 
its request and any response received in 
the veteran's claims file.  If after a 
reasonable response time has been 
afforded NPRC and no response has been 
received, the RO should again submit 
another request.  Again, the RO must 
document its efforts in this regard.

3.  After the above development has been 
accomplished, or after a reasonable 
response time has lapsed and/or a 
negative response has been received, a VA 
orthopedic examination should be 
scheduled and conducted, which addresses 
the nature and severity of the veteran's 
bilateral pes planus, as well as the 
severity of the veteran's two service-
connected disabilities. All suggested 
studies should be performed (including 
range of motion testing of the spine and 
right knee), and the examiner should 
obtain a detailed medical history and 
list of subjective complaints from the 
veteran as to his feet, back, and right 
knee.  All findings should be recorded in 
detail, and the examiner should comment 
as to the functional impairment the 
veteran experiences because of his 
service-connected disabilities.  The 
examiner should also comment on whether 
objective findings support the veteran's 
subjective complaints as to his back and 
knee.

Additionally, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
bilateral pes planus was aggravated by 
his service. The examiner should also 
provide the rationale for any opinion 
expressed.  If the examiner cannot 
express an opinion without resort to 
speculation, he or she should so state.

4.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.  The examiner must note that 
he or she has reviewed the claims file.

5   The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the  examiner for corrective 
action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for bilateral 
pes planus and the propriety of increased 
evaluations for the veteran's service-
connected disabilities, considering all 
pertinent law and regulations, in light 
of any additional service medical records 
and post-service treatment records 
obtained and the examination report and 
any opinions expressed therein.

If the veteran's claim remains in a 
denied status as to any issue on appeal, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




